               Case 1:14-cv-00020 Document 85 Filed 11/23/18 Page 1 of 2


           Case: 16-16065, 11/21/2018, ID: 11096008, DktEntry: 53, Page 1 ofF 2I L E D
                                                                               Clerk
                                                                          District Court
                                                                             NOV 23 2018
                              NOT FOR PUBLICATION                    for the Northern Mariana Islands
                                                                     By________________________
                                                                               (Deputy Clerk)
                       UNITED STATES COURT OF APPEALS
                                                                      FILED
                               FOR THE NINTH CIRCUIT
                                                                       NOV 21 2018
DAVID J. RADICH; LI-RONG RADICH,
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS

                 Plaintiffs-Appellees,              No.   16-16065

          v.                                        DC No. 1:14 cv-020
                                                    D N. Mariana Islands,
ROBERT A. GUERRERO, in his official                 Saipan
capacity as Commisioner of the
Department of Public Safety of the CNMI;
LARRISA LARSON,                                     ORDER

                 Defendants-Appellees,

          v.

TANAPAG MIDDLE SCHOOL PARENT
TEACHER STUDENT ASSOCIATION,
Proposed Intervenor,

                 Movant-Appellant.


Before:         TASHIMA, W. FLETCHER, and HURWITZ, Circuit Judges.

      The panel has voted to deny the petition for panel rehearing. Judges

Fletcher and Hurwitz vote to deny the petition for rehearing en banc and Judge

Tashima so recommends. The full court has been advised of the petition for
           Case 1:14-cv-00020 Document 85 Filed 11/23/18 Page 2 of 2

         Case: 16-16065, 11/21/2018, ID: 11096008, DktEntry: 53, Page 2 of 2

rehearing en banc and no judge of the court has requested a vote on en banc

rehearing. See Fed. R. App. P. 35(f). The petition for panel rehearing and the

petition for rehearing en banc are denied.




                                             2
